Title: To Thomas Jefferson from Robert Mitchell, 15 March 1781
From: Mitchell, Robert
To: Jefferson, Thomas



Sir
Hoods March 15. 1781

Your favour I Received this day by Mr. Pryor. I am Happy to find that The Marquis is Safe arrived. I Sat of[f] from Richmond the 12 Inst. With Twenty Militia in a Scow. On our Way down, I Put five men on board of a brig, lyeing At Warwick, Cald the marrs and Gave the Captain orders to make all the despatch In his power down to this place to Join the fleet, then proceded down The River in the Scow. The Wind Proving fowl and blowing Very Hard, Could Not Get her any further. I Took to my horse and Reachd This place this day. The Vessels lyeing Here is the Ship Renown, 16 Guns. The Willing lass brig, 10 Guns, the Brig Wilks, 12 Ditto. and Sundry Small Vessels fitting to Carry Troop[s], Likewise the Two Craftes with the Cannon and Morters &c. [are] Safe here. There are Two more armed Vessels Expected down here this Evening to Join the fleet. The field pieces that Came from the Northward Will be put on board to day. I am much Affraid that proper persons Cant be Got to Vallue the Vessels, and the Captain Will Not Gow any lower till that is don[e]. There are No provissions here for The Vessels, likewise the Saylors is Much Dissatisfyed at there not being Servd Spirrets. Mr. Brown Commisarrey I Think ought to Appoint a person for that line to Serve out the provissions to the different Vessels, and that Commiserry To Continue on board the Victueling Vessel Appointed for that purpose. Else am affraid a poore account Will be Given of them, and Vessels Will be alowd to Take What the[y] please. Please Excuse Such a Scrawl. I am Your Mo. Obd. Sevt.,

Robt. Mitchell



NB Necessaries Wanting for this Expedition, Grape Shot, Cartrige paper. You have omitted in your orders to Autherize me to have the different Vessels valued. As before, R: M.

